Citation Nr: 1516327	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

This appeal arises from a January 2013 determination of the VA Regional Office (RO) in Manila, the Republic of the Philippines, wherein the RO determined that the appellant did not have any legal entitlement to VA death benefits on the basis that her claimed deceased spouse had no recognized military service under VA law.  In January 2014, the appellant testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  In April 2014, the Board issued a decision denying the appellant's claim for VA death benefits on the basis of ineligibility.  The appellant appealed this decision to the Court of Appeals for Veterans Claims (Court) and in January 2015, the Court issued an Order vacating the Board's April 2014 decision and remanding the matter for action consistent with the terms of the motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter is once again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The basis of the January 2015 Court Order vacating and remanding the April 2014 Board decision is to seek verification of the appellant's claimed deceased spouse's qualifying service with the Department of the Army.  In this regard, the only request for information with respect to her claimed spouse's qualifying service was submitted to the NPRC.  However, in the recent decision by the Court in Tagupa v. McDonald, 27, Vet. App. 95 (2014), the Court found that absent evidence of the delegation to NPRC of the service departments' authority to determine qualifying service, the plain mandatory language of 38 C.F.R. § 3.203(c) is controlling.  Thus, when VA has determined that evidence of service does not comply with 38 C.F.R. § 3.203 (a), VA "shall request verification of service from the service department.  Id.  Accordingly, a remand is warranted in order to seek verification of the appellant's claimed deceased spouse's qualifying service with the Department of the Army.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send all of the information provided by the appellant to the United States Department of the Army to verify whether her claimed deceased spouse had qualifying service in the Armed Forces of the United States.  The Department of the Army is requested to confirm which documents were researched and whether the appellant's spouse had recognized service.

2.  Then, readjudicate the appeal.  If not fully granted, furnish the Appellant with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




